Exhibit 99.1 The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Investor Relations Brink’s Reports Fourth-Quarter Results GAAP EPS ($.52) vs $.49; Non-GAAP EPS $.69 vs $.72 Strong Non-GAAP Results Offset by Devaluation in Venezuela ($.25) and Other Currencies ($.14) 2015 Revenue Guidance Reduced $400 Million Due Primarily to Currency Reorganization and Restructuring Expected to Save $45-$50 Million in 2015 RICHMOND, Va., February 5, 2015 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, today reported fourth-quarter earnings. Fourth-Quarter Highlights · Revenue down 12% on currency translation;19% organic growth · GAAP EPS loss ($.52); includes pension settlement ($.72) and reorganization and restructuring charges ($.31) · Non-GAAP EPS $.69; operating profit down 13%, up 51% excluding currency · Reporting format now includes two operating units: o Largest 5 Markets: Profit up 6% on U.S. improvement, Brazil profits decline o Global Markets: Profit down 23% on negative currency, primarily in Venezuela o Non-GAAP operating margin 7.3% (negative 2.7% on GAAP basis) · Negative currency impact vs year-ago quarter: $301 million on revenue ($229 million related to Venezuela); $48 million on operating profit ($36 million related to Venezuela) Tom Schievelbein, chairman, president and chief executive officer, said: “We are encouraged by our fourth-quarter earnings, especially given the substantial currency headwinds we’re facing.We are particularly pleased with the improvement in the U.S., where revenue grew 7% versus the year-ago quarter. “Full-year non-GAAP earnings were $1.49 per share, which includes a far more favorable currency exchange rate for Venezuela in the first quarter compared to the rest of 2014.On an adjusted basis, which 1 assumes the devalued rate of 50 bolivars per U.S. dollar for the entire year, full-year non-GAAP earnings were $1.20 per share. “Looking ahead, our 2015 and 2016 operating margin rate targets have not changed.However, our 2015 revenue guidance has been reduced from $3.8 billion to $3.4 billion due to currency declines and dispositions. As a result, we now expect 2015 non-GAAP earnings to be between $1.55 and $1.75 per share, and our 2016 targeted earnings range is now $2.00 to $2.40 per share.I’m confident that our aggressive cost reduction and productivity initiatives will enable us to achieve these targets.” Brink’s now uses operating margin (instead of segment margin) as a primary measure of performance.Operating margin includes all corporate expenses related to managing global operations (see “Corporate Items” on page 6).Management will provide additional details on segment reporting changes and its outlook for 2015 and 2016 on today’s conference call, which begins at 11:00 a.m. Eastern Time. Reorganization and Restructuring: $45-$50 Million Savings Expected in 2015 Brink’s announced a restructuring plan that will eliminate approximately 1,700 positions from its global workforce of about 64,000 employees.The headcount reductions, which are underway, are expected to be substantially completed in the first quarter.These actions are expected to generate cost savings of $30 million to $35 million in 2015. The expected 2015 cost savings of $30 million to $35 million announced today are in addition to previously disclosed expected savings of $15 million related to organizational changes that were announced in December of 2014 (see “Recent Events” on page 6).As a result of these actions, the company incurred charges totaling $22 million ($.31 per share) against fourth-quarter GAAP earnings. 2 Summary of Fourth-Quarter and Full-Year Results(a) Fourth Quarter Full Year (In millions, except for per share amounts) % Change % Change GAAP Revenues $ ) $ (6 ) Operating profit (loss) ) 59 unfav ) unfav Income (loss) from continuing operations(b) ) 24 unfav ) 66 unfav Diluted EPS from continuing operations(b) ) unfav ) unfav Non-GAAP Revenues $ ) $ (6 ) Operating profit 65 74 ) ) Income from continuing operations(b) 34 35 (3 ) 73 ) Diluted EPS from continuing operations(b) (4 ) ) Summary Reconciliation of Fourth-Quarter and Full-Year GAAP to Non-GAAP EPS(a) Fourth Quarter Full Year GAAP EPS $ ) $ $ ) $ FX devaluation in Venezuela - 2014 Reorganization and Restructuring - - Acquisitions and dispositions - ) ) Mexican settlement losses U.S. retirement plans Share-based compensation adj. - - - Income tax rate adjustment - - - Non-GAAP EPS $ Amounts may not add due to rounding. (a) Non-GAAP results are reconciled to the applicable GAAP results on page 15-16. (b) Amounts reported are attributable to shareholders of The Brink’s Company and exclude earnings related to noncontrolling interests. 3 The Brink’s Company and subsidiaries (In millions) (Unaudited) Fourth-Quarter 2014 vs. 2013 Organic Acquisitions / Currency % Change 4Q'13 Change Dispositions (a) (b) 4Q'14 Total Organic Revenues: U.S. $ 12 - - 7 7 France 2 - ) (7 ) 1 Mexico (5
